Citation Nr: 0911671	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-10 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel







INTRODUCTION

The Veteran had active service from February 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on Appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefit sought on appeal.  

The case was transferred to the RO in Waco, Texas in 
September 2008, when the notice of the Veteran's Division 
Review Officer (DRO) hearing was returned with a Round Rock, 
Texas address listed.  The Veteran never notified the VA of 
his change of address.  All subsequent requests to reach the 
Veteran at the Texas address listed with the United States 
Postal Service have been returned to VA.  

The Board is cognizant of an outstanding request for a DRO 
hearing, but the request is effectively deemed withdrawn.  
The Veteran moved without informing VA of his new address.  
The United States Court of Appeals of Veterans Claims (Court) 
has stated that "[i]n the normal course of events, it is the 
burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The RO has made 
all reasonable efforts to notify the Veteran of his hearing, 
without success.  Therefore, his request for a hearing is 
considered withdrawn.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained to the extent possible; the Veteran has been 
provided notice of the evidence necessary to substantiate his 
claim and has been notified of what evidence he should 
provide and what evidence VA would obtain; and there is no 
indication that the Veteran has evidence pertinent to his 
claim that he has not submitted to VA.  

2.  The evidence of record indicates that the Veteran 
currently has hepatitis C; he was neither diagnosed with 
hepatitis C during service nor has he acknowledged exposure 
to any of the hepatitis C risk factors during service; there 
is no post-service medical evidence of an exposure to a risk 
factor until approximately 18 years after service; there is 
no diagnosis of hepatitis C until approximately 27 years 
after service; and there is no competent evidence that links 
a current diagnosis of hepatitis C to any incident of or 
finding recorded during service.  


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The Veteran was issued a VCAA 
notification letter in February 2005.  The Veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claim; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA letter noted above was issued before the 
August 2005 rating decision on appeal; thus, VCAA notice was 
timely.  With respect to the Dingess requirements, the 
February 2005 letter failed to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claim on appeal, and although the 
Veteran was latter provided such notice, this notice was not 
timely.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006) (Mayfield III).  The Board finds, however, that such 
failure is harmless because, as will be explained below in 
greater detail, the preponderance of the evidence is against 
the Veteran's claim.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also finds that all necessary assistance has been 
provided to the Veteran to the extent possible.  As noted in 
the introduction above, the Veteran moved without informing 
VA of his new address.  The Board is cognizant that the 
Veteran was not provided a VA examination in which an 
examiner provided an opinion regarding whether hepatitis C 
was attributable to service.  Under VA regulations, the 
Secretary must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence of record includes service treatment records and 
VA medical records.  The Board finds that sufficient medical 
evidence exists to decide the claim.  After review of the 
medical records, the Board finds no indication that hepatitis 
C was diagnosed during service or for approximately 27 years 
thereafter.  There is no evidence of in-service exposure to 
risk factors for hepatitis C.  There is no competent evidence 
that suggests a nexus between a current diagnosis of 
hepatitis C and service.  Under these circumstances, there is 
no duty to provide a VA examination or medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon; Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background

The Veteran contends, in essence, that his hepatitis C began 
during or as the result of service.  He has not provided a 
specific basis for this assertion.  

The service treatment records reveal no findings relating to 
hepatitis.  The Veteran's entrance examination in April 1968 
and separation examination in January 1971 were negative for 
any pertinent abnormal findings.  The Veteran signed a 
Statement of Medical Condition on February 26, 1971, at the 
time of his separation, stating that there had been no change 
in his medical condition.  

In February 2005, the Veteran answered the hepatitis C risk 
factors questionnaire.  He answered "no" to all of the 
questions, which included use of intravenous drugs, use of 
intranasal cocaine, engagement in high-risk sexual activity, 
history of hemodialysis, tattoos or body piercings, sharing 
toothbrushes or razor blades, acupuncture with non-sterile 
needles, blood transfusion before 1992, or, if a healthcare 
worker, exposure to any contaminated blood or fluids.  

VA treatment records document treatment and diagnosis of 
hepatitis C.  In an October 2004 VA treatment record, a 
clinician documents that the Veteran was diagnosed in 1998.  
The only risk factor listed was a blood transfusion in 1989 
(after service).  

Analysis

The Board finds that service connection for hepatitis C is 
not warranted.  The Veteran currently has hepatitis C, which 
was diagnosed in 1998.  The only risk factor documented in 
the medical records is a post-service blood transfusion.  The 
Veteran has not contended that he was exposed to any specific 
risk factors during service.  He has denied having had a 
blood transfusion.  

In order to warrant service connection, there must be a nexus 
between a current disability or illness and service.  
Although the Veteran currently is diagnosed with hepatitis C, 
there is no nexus to an event or incident of service.  He 
answered "no" to all of the hepatitis C risk factors, and 
there was no diagnosis or complaint of hepatitis C or its 
symptoms during service, upon separation, or for 
approximately 27 years thereafter.  As noted above, the 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Almany v. Brown, 9 Vet. App. 518 
(1996).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements as in 
this case.  As noted above, in addition to the fact that the 
service treatment records do not show hepatitis C or exposure 
to any of the risk factors upon his separation from service, 
the record is devoid of contemporaneously recorded medical 
evidence of any complaints, clinical findings or test results 
indicative of hepatitis C until approximately 27 years post-
service.  With respect to such negative evidence, the Court 
of Appeals for Veterans Claims held that the fact that there 
was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive. See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence]. 

As the Veteran has not been shown to possess the requisite 
medical training or credentials needed to render a competent 
opinion as to medical causation, his lay opinion regarding a 
link between his hepatitis C and service does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
the Board's judgment, hepatitis C, which is diagnosed on the 
basis of clinical examination and laboratory tests, is not 
the type of disability that can be diagnosed by a layperson.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Thus, while the Veteran is competent to report what comes to 
him through his senses, such as fatigue, he does not have 
medical expertise to diagnose hepatitis.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  In this case, he cannot 
provide a competent opinion regarding diagnosis or causation.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  
Accordingly, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for hepatitis 
C must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Entitlement to service connection for hepatitis C is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


